


EXECUTION VERSION



SECOND AMENDMENT TO CREDIT AGREEMENT


This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 25, 2014, and is by and among MUELLER WATER PRODUCTS, INC., a Delaware
corporation (the “Company”), each of the Subsidiaries of the Company identified
as Borrowers on the signature pages hereof (such Subsidiaries, together with the
Company, “Borrowers”), the Lenders identified on the signature pages hereof, and
BANK OF AMERICA, N.A., a national banking association, as administrative agent
for the Lenders (in that capacity, “Administrative Agent”) and as Swing Line
Lender and an L/C Issuer.
RECITALS:
WHEREAS, the Lenders, Administrative Agent, and Borrowers entered into a Credit
Agreement dated as of August 26, 2010 (as amended, restated, supplemented, or
otherwise modified before the date of this Amendment, the “Credit Agreement”);
and
WHEREAS, the Lenders, Administrative Agent, and Borrowers desire to amend
certain terms and provisions of the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions. Defined terms used but not defined in this Amendment are as
defined in the Credit Agreement.


2.Amendment to Credit Agreement. Subject to the satisfaction of the conditions
to the Second Amendment Effective Date set forth in Section 4 hereof, Borrowers,
Administrative Agent and the Lenders hereby agree as follows:


(a)The following defined terms in Section 1.01 of the Credit Agreement are
hereby amended and restated in their entirety to read as follows:


“Excluded Deposit Account” means any Deposit Account or Securities Account
(a) used exclusively for payroll, payroll taxes, employee benefits or similar
operational disbursements, (b) that constitutes a trust account or a fiduciary
account, (c) maintained in the Ordinary Course of Business containing not more
than $200,000 at the end of any Business Day or (d) maintained in the Ordinary
Course of Business containing not more than $500,000 for a period of not more
than three consecutive Business Days at any time (and not more than $500,000 in
the aggregate at the end of any Business Day for all such Excluded Deposit
Accounts arising under clauses (c) and (d)).
“Second Lien Obligations” means Indebtedness issued by the Company or any of its
Restricted Subsidiaries having terms consistent with, but not limited to, the
following: (a) such Indebtedness may be secured by a Lien that is (i) secondary
and expressly subordinated to the first priority security interest of the
Administrative Agent for the benefit of the Secured Parties in any property
constituting Collateral immediately prior to the Second Amendment Effective Date
and (ii) first priority with respect to any property of the Company and its
Subsidiaries other than property constituting Collateral immediately prior to
the Second Amendment Effective Date; (b) the Administrative Agent for the
benefit of the Secured Parties shall be granted a Lien on all property (other
than property constituting Collateral immediately prior to the Second Amendment
Effective Date) securing the Second Lien Obligations, which Lien shall be
secondary and expressly subordinated to the first priority security interest of
the holders of the Second Lien Obligations; (c) the terms and conditions of such
Indebtedness and all Liens described under clause (a) and (b) above shall be
subject to an intercreditor agreement




--------------------------------------------------------------------------------




reasonably acceptable to the Administrative Agent and the Borrowers; and (d)
none of the maturity date, any scheduled payment of principal (other than annual
scheduled amortization of up to 1.0% of the original principal amount of such
Indebtedness) or any obligation to repurchase or prepay such Indebtedness
(whether absolute or at the option of the holder (other than as a result of
customary mandatory prepayments)) occurs for at least one year following the
Revolving Credit Maturity Date; provided that, in connection with the incurrence
of such Indebtedness, (i) the Borrowers shall have entered into amendments to
the Security Agreement and other Security Instruments reasonably acceptable to
the Administrative Agent to reflect the all-assets nature of the Collateral and
the Administrative Agent’s Liens (subject to the intercreditor agreement
referred to above), (ii) Administrative Agent shall have received on or prior to
the date of consummation thereof (or, in the case of clause (C) below,
concurrently with any delivery thereof to the holders of the Second Lien
Obligations) (A) to the extent then required to be tested, a Compliance
Certificate demonstrating compliance (calculated on a pro forma basis in
accordance with Sections 1.03(c) and (d), as applicable) with the financial
covenant set forth in Section 8.12, (B) fully executed copies of the definitive
documentation for the Second Lien Obligations, (C) if applicable, reasonably
satisfactory mortgages and mortgage related documents (including, to the extent
reasonably requested by the Administrative Agent, appraisals, title insurance,
surveys, flood zone certifications and other customary related mortgage
documentation), and (D) UCC-3 amendments reflecting the all-assets nature of the
Collateral and the modifications to the Security Instruments referred to above
and (iii) no Event of Default shall exist immediately prior to or arise as a
result of the incurrence of such Indebtedness.
“Transactions” means, individually or collectively as the context may indicate,
(a) the incurrence of the Second Lien Obligations, (b) the consummation of the
repurchase or prepayment of the Senior Notes and/or Subordinated Notes and (b)
the entering into by the Borrowers of the Second Amendment to Credit Agreement
on the Second Amendment Effective Date.
(b)The definition of “Availability Reserve in Section 1.01 of the Credit
Agreement is hereby amended by inserting after each of the first two instances
of the word “Collateral” therein, the words “included in the Borrowing Base”.


(c)The definition of “Borrowing Base Reserve in Section 1.01 of the Credit
Agreement is hereby amended by inserting after the first instance of the word
“Collateral” therein, the words “included in the Borrowing Base”.


(d)The definition of “Collateral” in Section 1.01 of the Credit Agreement is
hereby amended by deleting the word “personal” therefrom.


(e)The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is hereby amended by amending and restating clause (j) therein which
shall read as follows:


plus (j) any amounts deducted in determining Consolidated Net Income consisting
of (i) out-of-pocket costs and expenses in connection with the Transactions of
up to $7,000,000 and (ii) make-whole amounts, call premiums and similar amounts
paid in connection with the refinancing of the Senior Notes and the Subordinated
Notes in an aggregate amount not to exceed $26,000,000;
(f)Each of the following new defined terms are hereby added to Section 1.01 of
the Credit Agreement in alphabetical position:


“Second Amendment Effective Date” means the “Second Amendment Effective Date” as
defined in that certain Second Amendment to Credit Agreement dated as of
November 25, 2014 among Borrowers, Lenders and Administrative Agent.




--------------------------------------------------------------------------------




(g)Section 8.01 of the Credit Agreement is hereby amended by deleting clause (q)
thereof in its entirety and amending and restating clause (r) thereof to read as
follows:


(r)    Liens securing Indebtedness permitted by Section 8.03(n);
(h)Section 8.03(n) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


(n)    Second Lien Obligations in an aggregate principal amount on the date of
incurrence thereof not to exceed $500,000,000 plus the amount of any incremental
facility relating thereto, and any Permitted Refinancing Indebtedness of such
Second Lien Obligations (to the extent subject to an intercreditor agreement
substantially the same as any intercreditor agreement applicable to the Second
Lien Obligations it refinances); and
(i)Section 8.11 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


8.11    Prepayment of Indebtedness; Amendment to Material Agreements.
(a)    Prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior
to the scheduled maturity thereof any Indebtedness that is either subordinated
to the Indebtedness hereunder or has a stated maturity date later than the
Revolving Credit Maturity Date, or make any payment in violation of any
subordination terms thereof, including in each case pursuant to any change of
control, sale of assets, issuance of any equity or otherwise as may be set forth
in the terms thereof or available to the Borrowers at its option, except, so
long as no Default or Event of Default shall exist prior to or immediately
thereafter, prepayments, redemptions, purchases, repurchases, defeasances or
other satisfaction (collectively, a "Prepayment") of:
(i)    Indebtedness made with the proceeds of any Permitted Subordinated Debt;
(ii)    Indebtedness made with the proceeds of (A) the Second Lien Obligations
and (B) other Indebtedness permitted to be incurred pursuant to Section 8.03 and
containing terms and conditions (including terms of subordination, security and
maturity) no less favorable in any material respect to the Administrative Agent
and the Lenders than the Indebtedness being Prepaid therewith;
(iii)    the Second Lien Obligations in connection with any mandatory
prepayments required pursuant to the definitive documentation for the Second
Lien Obligations; provided the Borrower Agent shall deliver notice of such
Prepayment to the Administrative Agent substantially concurrently with any
notice thereof required to be delivered to any holder of the Second Lien
Obligations, or if none, substantially concurrently with the making thereof; and
(iv)    any Indebtedness so long as (A) Pro Forma Availability shall be greater
than or equal to 15% of the Aggregate Commitments for each day during the 30 day
period prior to such Prepayment and immediately after making such Prepayment,
(B) if Pro Forma Availability shall not be at least 25% of the Aggregate
Commitments for each day during the 30 day period prior to such Prepayment and
immediately after giving effect thereto, the Consolidated Fixed Charge Coverage
Ratio (calculated on a pro forma basis giving effect to such Prepayment in
accordance with Section 1.03(d)) as of the most recently ended Measurement
Period shall be at least 1.00 to 1.00 and (C) the Borrower Agent shall have
delivered to the




--------------------------------------------------------------------------------




Administrative Agent, substantially concurrently with the making of such
Prepayment, a certificate demonstrating compliance with items (A) and (B) above.
(b)    Amend, modify or change in any manner any term or condition of (i) any
Subordinated Note or the Subordinated Notes Indenture or the Senior Notes or the
Senior Notes Indenture, (ii) any other Permitted Subordinated Debt Document,
(iii) the definitive documentation for the Second Lien Obligations, or (iv) any
Indebtedness with a stated maturity date outside the Revolving Credit Maturity
Date, in each case so that the terms and conditions thereof are less favorable
in any material respect to the Administrative Agent and the Lenders than the
terms of such Indebtedness as of the Closing Date or date of incurrence thereof.
3.Representations. To induce Administrative Agent and the Lenders party hereto
to enter into this Amendment, each Borrower hereby represents to Administrative
Agent and the Lenders as of the date hereof as follows:


(a)that such Borrower is duly authorized to execute and deliver this Amendment
and that such Borrower is duly authorized to perform its obligations under the
Loan Documents to which it is a party;


(b)that the execution and delivery of this Amendment by such Borrower does not
and will not (i) contravene the terms of the Organization Documents of such
Borrower; (ii) conflict with or result in any breach or contravention of, or the
creation of any Lien under (x) any Contractual Obligation to which such Borrower
is a party or (y) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Borrower or its property is
subject; or (iii) violate any Law;


(c)that this Amendment is a legal, valid, and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar Laws relating to or affecting the rights and
remedies of creditors or by general equitable principles;


(d)that, as of the Second Amendment Effective Date and after giving effect to
this Amendment, the representations and warranties of the Company and each other
Borrower contained in Article VI of the Credit Agreement or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, are true and correct in all material
respects on and as of the Second Amendment Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 6.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
7.01 of the Credit Agreement;


(e)that, as of the Second Amendment Effective Date and after giving effect to
this Amendment, each Borrower has complied with and is in compliance with all of
the covenants set forth in the Credit Agreement, including those set forth in
Article VII and Article VIII of the Credit Agreement; and


(f)that, as of the Second Amendment Effective Date and after giving effect to
this Amendment, no Default or Event of Default has occurred and is continuing or
would result herefrom.


4.Conditions. This Amendment shall become effective on the date that this
Amendment shall have been executed and delivered by Administrative Agent, the
Required Lenders and Borrowers (such date, the “Second Amendment Effective
Date”).


Administrative Agent’s delivery to the Company of a copy of this Amendment
executed by all necessary parties described in this Section 4 shall be deemed
evidence that the Second Amendment Effective Date has occurred.




--------------------------------------------------------------------------------




5.Miscellaneous.


(a)This Amendment is governed by, and is to be construed in accordance with, the
laws of the State of New York. Each provision of this Amendment is severable
from every other provision of this Amendment for the purpose of determining the
legal enforceability of any specific provision.


(b)This Amendment binds Administrative Agent, the Lenders, and Borrowers and
their respective successors and assigns, and will inure to the benefit of
Administrative Agent, the Lenders, and Borrowers and the successors and assigns
of Administrative Agent and each Lender.


(c)Each Borrower, by execution of this Amendment, hereby reaffirms, assumes, and
binds themselves to all applicable obligations, duties, rights, covenants,
terms, and conditions that are contained in the Credit Agreement (as amended
hereby) and the other Loan Documents (including the granting of any Liens for
the benefit of the Administrative Agent and the Lenders).


(d)This Amendment is a Loan Document. Each Borrower acknowledges that
Administrative Agent’s costs and expenses (including reasonable attorneys’ fees)
incurred in connection with this Amendment shall be paid by Borrowers pursuant
to Section 11.04 of the Credit Agreement.


(e)The parties may sign this Amendment in several counterparts, each of which
will be deemed to be an original but all of which together will constitute one
instrument.


(f)Each of the parties to this Amendment agrees that at any time and from time
to time upon the written request of any other party, it will execute and deliver
such further documents and do such further acts and things as such other party
may reasonably request in order to effect the purposes of this Amendment.


(g)Except as expressly set forth herein, the amendments provided herein shall
not by implication or otherwise limit, constitute a waiver of, or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, nor shall it constitute a
waiver of any Event of Default, nor shall it alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents. The amendment provided herein shall apply and
be effective only with respect to the provisions of the Credit Agreement
specifically referred to by such amendment. Except as expressly amended herein,
the Credit Agreement and the other Loan Documents shall continue in full force
and effect in accordance with the provisions thereof. As used in the Credit
Agreement, the terms “Agreement”, “herein”, “hereinafter”, “hereunder”, “hereto”
and words of similar import shall mean, from and after the date hereof, such
Credit Agreement as amended hereby.






































--------------------------------------------------------------------------------


























IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.
BORROWERS:


MUELLER WATER PRODUCTS, INC.
ANVIL INTERNATIONAL, LLC
ECHOLOGICS, LLC
HENRY PRATT COMPANY, LLC
HYDRO GATE, LLC
J.B. SMITH MFG CO., LLC
JAMES JONES COMPANY, LLC
MILLIKEN VALVE, LLC
MUELLER CO. INTERNATIONAL HOLDINGS, LLC
MUELLER CO. LLC
MUELLER GROUP, LLC
MUELLER INTERNATIONAL, LLC
MUELLER PROPERTY HOLDINGS, LLC
MUELLER SERVICE CALIFORNIA, INC.
MUELLER SERVICE CO., LLC
MUELLER SYSTEMS, LLC
OSP, LLC
U.S. PIPE VALVE & HYDRANT, LLC
By:
/s/ Evan L. Hart    

Name:
Evan L. Hart

Title:
Chief Financial Officer





































--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as Administrative Agent


By:    /s/ William J. Wilson                    
Name:    William J. Wilson                    
Title:    Senior Vice President














































                    




--------------------------------------------------------------------------------






BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender


By:    /s/ William J. Wilson                    
Name:    William J. Wilson                    
Title:    Senior Vice President
    


















































--------------------------------------------------------------------------------






                
WELLS FARGO CAPITAL FINANCE, LLC,
as a Lender


By:    /s/ Mark Bradford                    
Name:    Mark Bradford                    
Title:    Duly Authorized Signatory    


















































--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as a Lender


By:    /s/ Rashmi Bhatt
Name:    Rashmi Bhatt                    
Title:    Authorized Officer                    
























































































--------------------------------------------------------------------------------










SUNTRUST BANK,
as a Lender


By:    /s/ Sandra M. Salazar
Name:    Sandra M. Salazar
Title:    Vice President                    
























































































--------------------------------------------------------------------------------










GOLDMAN SACHS BANK USA,
as a Lender


By:                        
Name:                        
Title:                        
























































































--------------------------------------------------------------------------------








TD BANK, N.A.,
as a Lender


By:    /s/ Nick Malatestinic                    
Name:    Nick Malatestinic                    
Title:    Market Credit Manager                    








